

115 HR 7352 IH: Performance-Based Building Act of 2018
U.S. House of Representatives
2018-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7352IN THE HOUSE OF REPRESENTATIVESDecember 19, 2018Mr. Shuster introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Administrator of General Services to carry out a pilot program under which the
			 Administrator shall enter into agreements for the construction,
			 renovation, improvement, and lease of facilities in order to address the
			 deferred capital backlog of the Department of Veterans Affairs, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Performance-Based Building Act of 2018. 2.FindingsCongress makes the following findings:
 (1)The deferred maintenance backlog for Department of Veterans Affairs facilities (including hospitals, clinics, housing, and offices) is not sustainable.
 (2)There are insufficient discretionary funds available to meet the critical capital requirements of the Department in support of its mission.
 (3)Alternative authorities for the construction and improvement of capital facilities have proven successful, particularly with respect to military housing.
			3.Pilot program
 (a)In generalThe Administrator of General Services, in coordination with the Secretary of Veterans Affairs, shall carry out a pilot program using authorities of the Administrator pursuant to title 40, United States Code, under which the Administrator may enter into agreements with appropriate non-Government entities pursuant to which—
 (1)the non-Government entity will acquire through ground-lease, finance, and execute improvements or renovations to a Department of Veterans Affairs facility identified under subsection (b) or construct a new facility to address a shortage of capacity identified under such subsection;
 (2)the Administrator will leaseback the facility from the non-Government entity for use by the Department; and
 (3)the facility shall be operated and maintained by the non-Government entity subject to a performance-based management and operations agreement entered into between the entity and the Administrator.
				(b)Identification of facilities
				(1)Comprehensive evaluation of Department of Veterans Affairs property
 (A)Review of the DepartmentFor purposes of carrying out the pilot program, not later than 180 days from enactment of this Act, the Secretary shall provide to the Administrator of General Services a report identifying potential sites based on a comprehensive evaluation of Department of Veterans Affairs real property to determine conditions, continued connectivity, and relevance to the broader mission of the Department. The Secretary shall take into consideration such sites where the condition of facilities is negatively impacting the ability of the Department of Veterans Affairs to fulfill its mission.
 (B)Evaluation by the AdministratorThe Administrator of General Services shall review the recommendations provided by the Department pursuant to subparagraph (A) and identify viable recapitalization opportunities, consistent with other provisions of law.
 (C)CriteriaIn carrying out the evaluation under subparagraph (B), the Administrator shall implement criteria that—
 (i)are used to evaluate Federal assets; (ii)ensure the modernization or realignment of the capital facilities of the Department; and
 (iii)maximize the use of the capital of the Department (consistent with the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note)).
 (2)GSA determinationNot later than one year after the date of the enactment of this Act, based on the results of the evaluation under paragraph (1), the Administrator of General Services shall identify—
 (A)Department facilities that require improvements or renovations and would be appropriate for an agreement under the pilot program; and
 (B)shortages of Department capacity that could be addressed through the construction of a new facility under such an agreement.
 (c)Number of projectsThe Administrator shall enter into agreements with respect to no less than five and no more than ten facilities under the pilot program, including—
 (1)agreements providing for the construction, improvement, or renovation of facilities; and (2)operating leases, including enhanced use leases, ground lease or lease back arrangements, and leases that incorporate an option to purchase at less than fair market value.
				(d)Reports
 (1)Project reportsThe Administrator shall submit to Congress a report on each facility that is improved, renovated, or constructed under an agreement under the pilot program.
 (2)Final reportNot later than 5 years following the determination under subsection (b)(2), the Administrator, in consultation with the Secretary, shall submit to Congress a final report on the effectiveness of the pilot program in providing for the improvement of the assets of the Department of Veterans Affairs.
 (e)TerminationThe authority to enter into an agreement under this Act shall terminate on the date that is 5 years after the date of the enactment of this Act.
			(f)Experts and consultants
 (1)PersonnelIn carrying out the pilot program the Administrator and Secretary shall identify and use General Services Administration and Department personnel with knowledge and experience in complex real estate transactions.
 (2)Experts and contracted servicesThe Administrator shall, to the extent practicable and subject to appropriations Acts, use contracts, including non-appropriated contracts, for real estate services necessary to carry out this section.
 (g)Submission of prospectusesNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate prospectuses, in accordance with section 3307 for each project identified under this Act.
 (h)DefinitionsIn this Act, the following definitions apply: (1)Performance-based management and operations agreementThe term performance-based management and operations agreement means an agreement that—
 (A)reflects an obligation by the non-Government entity to design, build, finance, deliver, operate and maintain an infrastructure asset;
 (B)requires the non-Government entity to provide the Department a single point of responsibility and obligation;
 (C)stipulates all requirements of the Department and contains the terms and conditions for annual performance-based availability payments in accordance with the non-Government entity meeting or exceeding those requirements; and
 (D)stipulates the terms and conditions for reductions of any and all availability payments to the non-Government entity for any given period the asset is unavailable to the Government or otherwise not delivered, operated, or maintained in accordance with the requirements included in the agreement.
 (2)AdministratorThe term Administrator means the Administrator of General Services. (3)SecretaryThe term Secretary means the Secretary of Veterans Affairs.
 (4)DepartmentThe term Department means the Department of Veterans Affairs. 